DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  
In claim 3 line 4, “to the plurality that” should read --to the plurality of receptor cells--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kaufman (WO 2016/144376 A1) in view of Cameron et al. (US 2017/0303580 A1).
	Regarding claim 1, Kaufman discloses a method for administering a pharmaceutical agent (disclosure provides methods of delivering nanoparticle carrier compositions that deliver standardized and precision-metered dosages of cannabinoids suited for oral, intraoral, intranasal and/or transdermal administration, Paragraph 0097; cannabinoids being the pharmaceutical agent), comprising: preparing a microfluidized liquid containing a pharmaceutical agent (microfluidization methods are used to making the nanoparticles containing the cannabinoids, Paragraphs 0054-0055) by dissolving the pharmaceutical agent in an aqueous solution containing a surfactant and a carrier oil (see “Basic cannabinoid intranasal nanoparticle carrier composition” on page 31 listing the composition as 40% cannabinoids, 15% lipids such as hemp seed oil, safflower oil, sunflower oil, etc, and 40% surfactants; mixture is prepared via dissolving cannabinoids in the aqueous solution, Paragraphs 00241-00242) the pharmaceutical agent solubilizing by sonication cavitation ("ultrasonification" methods are used for the assembly of phospholipid nanoparticles from ultrasound waves in which ultrasonic amplitudes generate intense cavitation by alternating high-pressure and low-pressure cycles that disperse and break up particles down to the nanometer scale. In one embodiment ultrasonification refers to high power ultrasonic liquid processors also known as sonicators, ultrasonic homogenizers, sonochemical reactors ultrasonic mixers and ultrasonic wet-milling systems, Paragraph 0052), forming liquid particles less than 5 microns in size (particles in liquid to submicron sizes, Paragraph 0054; therefore less than 5 microns in size); and delivering the microfluidized liquid containing the pharmaceutical agent into an olfactory region of a nasal cavity by inhaling the microfluidized liquid through a nose (composition of the invention may be administered to the nasal cavity in any suitable form, such as a spray; Paragraph 0234; highest concentration of nanoparticles delivered through nose end up in the olfactory bulb, Paragraph 0088; the nanoparticle carrier composition of this disclosure is designed for all possible routes of administration, such as vaporizing, Paragraph 00211; inhalation delivery methods include vaporization, Paragraph 0009) the pharmaceutical agent binding to a plurality of receptor cells with an olfactory membrane (cell membrane internalization and cannabinoid to receptor binding, Paragraph 0197), transmitting across a plurality of neurons of an olfactory nerve in an olfactory bulb (the highest concentration of nanoparticles delivered through the nose ends up in the olfactory bulb, medulla, and brainstem at the entry point of the trigeminal nerves, Paragraph 0088; transported along olfactory neuronal pathways, therefore transmitted across a plurality of neurons, Paragraph 0088) leading directly to a brain (intranasal administration facilitates direct nose-to-brain drug delivery, Paragraph 0088). 
	Although Kaufman teaches the aqueous solution as having both a carrier oil and surfactant, Kaufman does not specifically state a terpene in the aqueous solution preparation.
	However, Cameron teaches an electronic vaporizing device (Abstract) containing a cannabinoid (Paragraph 0085) to be inhaled by the user (Paragraph 0104) in which a terpene may be added to the liquid-based composition (Cedarwood terpene oil listed as an additional element that may be added to the natural-based liquid composition, Paragraph 0086).
	Therefore, it would have been obvious at the time of in invention to modify Kaufman’s liquid nanoparticle composition to also contain a terpene, as taught by Cameron, as terpenes are well-known substances that provide aromatic benefits to the user while the composition is being inhaled. 
	Regarding claim 2, Kaufman further discloses wherein the step of preparing a microfluidized liquid containing a pharmaceutical agent by dissolving the pharmaceutical agent in the aqueous solution includes a lipophilic pharmaceutical agent (cannabinoids are lipophilic, accumulating in the lipid part of cell membranes and they occupy binding sites localized on hydrophobic portions of integral membrane proteins, Paragraph 0070). 
	Regarding claim 3, Kaufman further discloses wherein the step of delivering the microfluidized liquid containing the pharmaceutical agent into the olfactory region of the nasal cavity by inhaling the microfluidized liquid through the nose, the pharmaceutical agent binding to the plurality that includes cannabinoid (the nanoparticle encapsulations of the cannabinoids in this disclosure improve cannabinoid receptor binding, Paragraph 0076) and vallinoid receptors (cannabinoid binding also occur through other types of receptors such as the vanilloid type-1 receptor (TRPV1), Paragraphs 0065-0066). 
	Regarding claim 4, Kaufman further discloses wherein the step of delivering the microfluidized liquid containing the pharmaceutical agent into the olfactory region of a nasal cavity by inhaling the microfluidized liquid containing lipids through the nose, increases bioavailability of a lipophilic pharmaceutical agent (intranasal delivery of the nanoparticle cannabinoid composition increases cannabinoid bioavailability, cannabinoid being lipophilic, Paragraph 0087 and Abstract).
	Regarding claim 5, Kaufman further discloses wherein delivering the microfluidized liquid containing the pharmaceutical agent into the olfactory region of a nasal cavity directly by inhaling the microfluidized liquid through the nose, the pharmaceutical agent delivered directly to a plurality of receptor sites in the brain (the intranasal delivery of smaller size lipid nanoparticle cannabinoid compositions delivery direct nose-to-brain drug delivery, Paragraph 0088) thereby bypassing and protecting a pair of lungs and avoiding a first-pass metabolises in a liver (intranasal delivery of cannabinoids provides a bypassing first pass effect, avoiding pre-systemic metabolism, Paragraphs 0087-0088; therefore bypassing the lungs and liver).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B LEDERER whose telephone number is 571-272-7274. The examiner can normally be reached on Monday - Friday, 7:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on (571)-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH B LEDERER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/VICTORIA MURPHY/Primary Examiner, Art Unit 3785